IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT CINCINNATI

IUDAH I-IARGROVE,
Petitioner, : Case No. l :16-cv-101 l
- vs - District Judge Susan J. Dlott
Magistrate Judge Michael R. Merz
WARDEN,

Lebanon Correctional Institution,

Respondent.

DECISION AND ENTRY OVERRULING OBJECTIONS

 

This habeas corpus case is before the Court on Petitioner’s Objections (ECF No. 38) to
the Magistrate Judge’s Report and Recommendations (ECF No. 37) recommending that
Petitioner’s Motion for Reconsideration (the “Motion,” ECF No. 35) be denied. Because the
Motion sought reconsideration of a decision by a District Judge, the Magistrate Judge
appropriately filed a Report and Recommendations, instead of purporting to decide the Motion
himself. The District Court reviews the Report de novo. Fed.R.Civ.P. 72(b)(3).

The Motion sought reconsideration of the District Judge’s denial of a motion, filed in this
case, for relief from final judgment entered in Hargrove v. Haviland, Case No. l:OZ-cv-703. The
Magistrate Judge found no manifest error of law in that denial because “a litigant may not use the
vehicle of a motion for relief from judgment under either Fed.R.Civ.P. 60(b)(4) or (6) or 60(d)(l)
in one habeas corpus case to obtain relief from the final judgment in another habeas corpus case.”

(Report, ECF No. 37, PageID 479).

In his Objections, Hargrove says he is asking this Court to “independently review” the
judgment in that older case pursuant to Fed.R.Civ.P. 60(d)(l)(0bjections, ECF No. 38, PageID
481). He claims that in the prior case he was “denied the equal benefit of the law unlike any white
citizen similarly situated.” Id. He asserts that United States v. Olano, 507 U.S. 725 (1993), and
Rose v. Clark, 478 U.S. 570 (1986), are intervening authority on which the Motion for
Reconsideration should be granted. This is clearly in error. Both of those cases were decided long
before judgment was entered in Hargrove v. Haviland, much less before the decision on which
reconsideration is sought.

As authority for using one habeas case to attack the finality of the judgment in a prior case,
Hargrove relies on Workman v. Bell, 227 F. 3d 331 (6“‘ Cir. 2000). In that case, the fourteen-
member en banc Sixth Circuit divided evenly on the question whether to reopen the appellate case
by recalling the mandate; given the divided vote, the mandate was not recalled. Nothing in either
opinion in Workman speaks to using Fed.R.Civ.P. 60(d)(l) in one habeas case to seek to reopen
the judgment in another.

Hargrove complains that the Magistrate Judge cites “no authority in support of his assertion
that Fed.R.Civ.P. 60(b)(4) or [60(b)] (6) or (d)(l) cannot be used in one habeas case to obtain relief
from another habeas case,” a contention he states should be regarded as “mere pontifrcation.” (ECF
No. 38, PageID 483. The short answer is that neither the text of Rule 60 nor any interpretive case
law cited by Hargrove says Rule 60 can be used that way. Such an interpretation would lead
inevitably thejudge shopping: if you don’t like the first judge’s decision, just ask anotherjudge.
Rather the proper way to obtain correction of asserted error in a federal district judge’s decision is

to appeal or to ask the original judge for relief from the judgment

2

lf Petitioner wishes to obtain relief from the final judgment in Hargrove v. l'laviland, he
must lile his motion l`or reliel"in that case, not here.
T he Objections to the Report and Recommendations are therefore OVERRULED and the

Report is ADOPTED. Petitioner’s Motion for Reconsideration is DENIED.

April ;‘_f_ 2019.

l/<Vw»§.@ra/

Susan Dlott
United States District Judge

